Citation Nr: 1815867	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for skin disability to include mycosis fungoides and T-Cell Lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 2002 to January 2006 and from June 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2017 travel Board hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is entitled to service connection for mycosis fungoides.

The Veteran testified at the 2017 Board hearing that, prior to joining the service, he had "little things on [his] arm" that were "kind of like mosquito bites."  The Veteran states he went to a dermatologist who gave him a form and he was able to join the service.  The Veteran then stated that the doctor at the MEP station called his condition a tinea versicolor.  The Veteran then stated that his current skin disability started when he was activated to go to Iraq in October 2004 and the discolorations became darker in 2005 after he returned from Iraq.  The Veteran then stated that the discoloration began spreading and is now "pretty much from head to toe" and that in 2008 a dermatologist diagnosed him with T-Cell Lymphoma.  The Veteran then argued that the diagnosis of tine versicolor was a misdiagnosis and was actually T-Cell Lymphoma which has worsened over time.

Based on the Veteran's testimony, it is unclear whether the Veteran's current skin disability to include mycosis fungoides and T-Cell Lymphoma is related to the Veteran's service.  Thus, the Veteran should be afforded a VA examination to determine the nature and etiology of his mycosis fungoides and T-Cell Lymphoma.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo a VA examination with a dermatologist to determine the nature and etiology of his claimed current skin disability to include mycosis fungoides and T-Cell Lymphoma.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his current skin disability to include mycosis fungoides and T-Cell Lymphoma.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, thorough examination and interview of the Veteran, the VA examiner should offer an opinion addressing the following sequential questions:


Is it clear and unmistakable (i.e. obvious, manifest, and undebatable) that the Veteran's current skin disability to include mycosis fungoides and T-Cell Lymphoma pre-existed his active duty service?  In that regard, the examiner is invited to consider the lay evidence, service treatment records, private treatment records, and the Veteran's entrance physical.  Please state upon what facts and medical principles the opinion is based.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's current skin disability to include mycosis fungoides and T-Cell Lymphoma WAS NOT aggravated (i.e., permanently worsened) during active duty service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease.  Please state upon what facts and medical principles the opinion is based. 

If either of those questions are answered in the negative, the Veteran is presumed to have been sound upon entry into service, and the examiner should answer the following question:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed current skin disability to include mycosis fungoides and T-Cell Lymphoma had its clinical onset during active service or is otherwise related to any in service disease, event, or injury, to include exposure to herbicides.



The examiner must address the lay statements from the Veteran regarding his claimed disability.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

3.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  T

he law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

